                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 TERRANCE GRISSOM,

                              Plaintiff,
        v.                                                       OPINION and ORDER

 TONY EVERS, KEVIN CARR, WARDEN FOSTER,                                19-cv-765-jdp
 and RYAN RUEPPER,

                              Defendant.


       Plaintiff Terrance Grissom, appearing pro se, is an inmate at Waupun Correctional

Institution. Grissom is a frequent litigator in this court (he has brought more than 80 cases

here since 1990) who has “struck out” under 28 U.S.C. § 1915(g) and has been barred from

filing new complaints in this court unless his allegations show that he is in imminent danger of

serious physical injury. I also recently barred him from bringing claims for money damages as

a sanction for his fabricating a notary certification in a court filing. See Dkt. 14 in case no.

18-cv-960-jdp.

       Grissom initiated this case by filing a proposed order directing defendants (prison

officials, the Department of Corrections secretary, and the Wisconsin governor) to show cause

why the court should not enjoin prison staff from searching his cell and confiscating his mail

and personal property. Dkt. 1. Grissom attaches a series of documents to the proposed order,

including a letter stating that he is suffering medical problems from medication that a state

court has ordered him to take. Dkt. 1-2.

       Grissom’s proposed order to show cause falls short of the pleading standards for a civil

complaint; it does include any allegations showing how the named defendants have violated

his rights. But Grissom has a more fundamental problem: he can’t bring a lawsuit in this court
unless he alleges that he is in imminent danger of serious physical harm. The relief he seeks is

about cell searches and his property and mail, but even if staff unlawfully searched his cell or

took his property or mail, those deprivations do not meet the imminent-danger standard.

Grissom mentions his court-ordered medication in an attached letter, but those allegations are

not part of his pleading and he does not explain how any of the named defendants are involved

with his medication. Additionally, his vague allegations about the medication are similar to

those I have dismissed in previous cases he filed because he would not amend his complaints

to explain who violated his rights. See Dkt. 14 in case no. 15-cv-705-jdp.

       I will dismiss this case for Grissom’s failure to plead facts showing that he is in imminent

danger of serious physical harm. If Grissom wants to bring claims about his medication, he will

have to submit a brand-new complaint that explains how he is being harmed and what prison

officials are harming him.



                                            ORDER

       IT IS ORDERED that:

       1. This case is DISMISSED under 28 U.S.C. § 1915(g) and the terms of this court’s
          sanctions.

       2. The clerk of court is directed to enter judgment for defendants and close the case.

       Entered October 15, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
